                                                    THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                               UNITED STATES DISTRICT COURT
 7
                              WESTERN DISTRICT OF WASHINGTON
 8                                      AT SEATTLE

 9    UNITED STATES OF AMERICA,                         CASE NO. CR18-0124-JCC
10                          Plaintiff,                  MINUTE ORDER
11               v.

12    QIFENG LI, et al.,

13                          Defendants.
14

15          The following Minute Order is made by direction of the Court, the Honorable John C.
16   Coughenour, United States District Judge:
17          This matter comes before the Court on Defendants’ motions for substitution of counsel
18   (Dkt. Nos. 88, 89, 93, 99, 98-1, 98-2.) The Court hereby GRANTS Defendants’ motions.
19   Attorneys Barry Flegenheimer and Michelle Peterson may withdraw from representing
20   Defendant Qiwei Li and attorneys Stacey Van Malden, Jennifer Horwitz, and Kerry Anne
21   Swendt may act as Defendant’s counsel of record. (Dkt. Nos. 89, 91, 99.) Attorney Lennard
22   Nahajski may withdraw from representing Defendant Qifeng Li and attorneys Michael Sheinberg
23   and Michael Martin may act as Defendant’s counsel of record. (Dkt. Nos. 93, 95.) Attorney
24   Robert Goldsmith may withdraw from representing Defendant Xiamin Huang and attorneys
25   Stephanie Gai and Edgar L. Fankbonner may act as Defendant’s counsel of record (Dkt. Nos. 98-
26   1, 98-2.)


     MINUTE ORDER
     CR18-0124-JCC
     PAGE - 1
 1         DATED this 19th day of December 2018.

 2                                                 William M. McCool
                                                   Clerk of Court
 3
                                                   s/Tomas Hernandez
 4
                                                   Deputy Clerk
 5

 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     MINUTE ORDER
     CR18-0124-JCC
     PAGE - 2
